DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 August 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose a displacement pump but rather a pressure pump.  The Examiner respectfully disagrees.  The distinction of a “displacement” vs “pressure” pump is not a distinction which is commonly used to differentiate pumps.  The Examiner holds that all pumps use “pressure” and “displacement” to move or generation motion in fluids.  Thus, the amendment to the claim and the argument provided by Applicant is not persuasive as the Applicant does not provide evidence as to why the pump of the prior art is not a displacement pump.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Additionally, the Examiner has found evidence that the pump used in the prior art is a syringe pump, which is described as a type of displacement pump in [0023] of the instant specification.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browner et al. (US 6,126,086; hereinafter “Browner”) as evidenced by HP 1090 Series II/L Liquid Chromatograph document (hereinafter “HP”).
In regard to claim 1, Browner discloses a device, comprising: a) at least one vaporization unit (oscillating capillary nebulizer with electrospray 10), which includes at least one conductive capillary 
Browner is silent in regard vaporizing aroma compounds from a solution containing an aroma.  However, the Courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  Therefore, the recited contents of the apparatus during the intended operation do not further limit the patentability of the claimed apparatus.
HP discloses that the HP 1090 series liquid chromatograph uses a “dual-syringe metering pump” which “accurately generates solvent flow by true volumetric displacement.”  See the second block of text on page 15.  Thus, the pump described by Browner is necessarily a “displacement pump.”
In regard to claim 2, Browner discloses wherein (i) the high voltage unit applies a DC voltage ranging between 2 kV to 6 kV (2000 to 3500 volts; see col. 7, lines 54-61), (ii) the high voltage unit applies an AC voltage frequency of between 0 Hz to 10 kHz (0 Hz AC is the same as DC current), (iii) the displacement pump provides a liquid flow rate of between 5 nL per minute to 500 nL mL per minute (“flow rates as low as 50 µl/min. and less and also up to 200 µl/min”; see col. 7, lines 45-48), and/or (iv) the gas flow controller provides a gaseous flow rate of between 100 mL per minute to 1 L per minute (“from 0.5 liters/min. to 1.0 liters/min”; see col. 8, lines 32-33).
In regard to claim 3, it is viewed that the recited elements (i) through (x) all merely regard either the contents of the apparatus during an intended operation thereof which does not further limit the patentability of an apparatus claim, as the case for elements (i) through (v), and/or regard a manner of operating the apparatus, as the case for elements (iv) through (x). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Therefore, the claimed elements do not further limit the patentability of the claimed apparatus.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Browner in view of Bartels (US 2007/0166185).
In regard to claim 4, Browner is silent in regard to vaporizing a solution containing an aroma compound.
Bartels discloses a method and apparatus for dispensing liquid fragrances wherein liquid fragrance solutions are vaporized using an electrospray device.  See [0009]-[0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the apparatus of Browner to dispense and vaporize the fragrance as disclosed by Bartels without creating any new or unexpected result.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Browner in view of Bartels and Hayes et al. (US 6,338,715; hereinafter “Hayes”).
In regard to claims 5 and 6, Browner and Bartels are silent in regard to wherein the vaporized aroma compound is delivered to a subject for psychophysical evaluation.
Hayes discloses a method for testing olfactory thresholds comprising an apparatus for dispensing controlled amounts of fluid which is vaporized such that a patient can sniff and report whether odor is sensed.  Incremental adjustments can be made to determine the approximate threshold of olfactory perception of the odor.  See the abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the combined apparatus and method of Browner in view of Bartels in a method of determining the threshold of olfactory perception of a vaporized fragrance as disclosed by Hayes without creating any new or unexpected result.  
In regard to claim 7, it is viewed that the subject of the above method is necessarily at least one of (i) a person with no prior training for evaluation or (ii) a person with prior training for evaluation.  Additionally, it is viewed that all subjects would qualify as (iv) a person participating in a demonstration as the operation of the apparatus for purposes of the method would necessarily constitute a “demonstration” of the function of the apparatus.
In regard to claims 8 and 9, Browner and Bartels are silent in regard to a vapor sensor.  Bartels discloses that more than one supply line can be used for supplying more than one fragrance to an electrospray apparatus.  See at least [0031] of Bartels.
Hayes discloses wherein a vapor sensor can be used to monitor and calibrate the vaporizing apparatus each time a new consumable in installed into the system.  Thus, it is viewed that the sensor necessarily utilizes a closed feedback loop to control the fragrance concentration and/or composition.  See col. 3, line 65 through col. 4, line 51.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the vapor sensor of Hayes with the apparatus of Browner for the purpose of calibrating the vaporization of fragrances.  It would have also been obvious to have configured the device to accept one or more fragrances as disclosed by Bartels for the purpose of having the capability of dispensing different aromas.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774